DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,917,776. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10,917,776 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of the U.S. Patent No. 10,917,776:

Pending Application 17/141823
U.S. Patent No. 10,917,776
1. A system for testing geofenced alerts within a testing environment, comprising: a testing environment having a testing environment location and configured to electronically isolate a user equipment within the testing environment by preventing the user equipment from transmitting signals to and receiving signals from sources located outside of the testing environment; and user equipment, physically located within the testing environment, the user equipment having a processor configured to: receive a first geographical location signal associated with a first geographical location from a signal transmitter, the first geographical location different than the testing environment location, receive a second geographical location signal associated with a second geographical location from the signal transmitter, the second geographical location different than the first geographical location and the testing environment, receive an emergency alert transmission, the emergency alert transmission including: a geofenced area that includes the second geographic location and does not include the first geographic location or the testing environment location, and an emergency alert associated with the geofenced area, and output the emergency alert when the user equipment receives the second geographical location signal.
1. A system for testing geofenced alerts, comprising: a user equipment; a testing environment configured to isolate the user equipment within the testing environment by preventing the user equipment from transmitting signals to and receiving signals from sources located outside of the testing environment; a signal transmitter configured to transmit geographic location test signals to the user equipment within the testing environment, the geographic location test signals including: a first geographic location test signal corresponding to a first geographic location physically located outside of the testing environment, and a second geographic location test signal corresponding to a second geographic location physically located outside of the testing environment, the second geographic location being different than the first geographic location; an emergency alert output configured to output an emergency alert test transmission to the user equipment within the testing environment, the emergency alert transmission including: a geofenced area that includes the first geographic location and does not include the second geographic location, and an emergency test alert associated with the geofenced area, wherein the user equipment has a processor configured to: receive the emergency alert test transmission from the emergency alert output, receive the first geographic test signal or the second geographic location test signal from the signal transmitter, and if the user equipment receives the first geographic location test signal, cause the user equipment to output the emergency test alert, and if the user equipment receives the second geographic location test signal, cause the user equipment to refrain from outputting the emergency test alert.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 10,917,776.

Allowable Subject Matter
Claims 1-19 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Eisold (US Publication No. 20070296575), discussed the concept of disaster alert device includes a radio receiver, and a processor programmed to monitor radio transmissions from one or more central stations for disaster alerts directed to the location of the disaster alert device. Each alert device also includes an audio unit to alert personnel located at the site of the device to the precise nature of the disaster. The disaster alert devices are pre-programmed with information identifying the precise use location of the warning device. This use location information includes latitude and longitude of the use location and may also include other location information such as street address and zip code. Warnings are broadcast from central stations identifying with latitude and longitude information specific at-risk regions to which the warnings are directed which could be, for example, nationwide, statewide, countywide, or to much smaller regions, such as several houses on a single street or even a single residence (see fig. 2, and fig. 7).

Another close prior art Rovik (US Publication No. 20130226449), discussed the concept of remotely monitor a position of the vehicle 102 and to receive an alert when the vehicle 102 performs a predetermined action or when passengers in the vehicle 102 perform a predetermined action of which a parent (vehicle owner) does not approve. In some embodiments, a vehicle owner may be remotely alerted (via SMS, email, telephone call, etc.) when the vehicle 102 and/or passengers exceed preset criteria. Similarly, in some embodiments predetermined vehicle functionality may be enabled or disabled (e.g., auto-locks of doors). In still some embodiments, an audible message may be provided to an occupant of the vehicle 102 when the action is detected (see pp. 0100-0104).
However, singly and/or in combination the prior arts does not teach the limitations of the independent claims of a system for testing geofenced alerts within a testing environment, comprising: a testing environment having a testing environment location and configured to electronically isolate a user equipment within the testing environment by preventing the user equipment from transmitting signals to and receiving signals from sources located outside of the testing environment; and user equipment, physically located within the testing environment, the user equipment having a processor configured to: receive a first geographical location signal associated with a first geographical location from a signal transmitter, the first geographical location different than the testing environment location, receive a second geographical location signal associated with a second geographical location from the signal transmitter, the second geographical location different than the first geographical location and the testing environment, receive an emergency alert transmission, the emergency alert transmission including: a geofenced area that includes the second geographic location and does not include the first geographic location or the testing environment location, and an emergency alert associated with the geofenced area, and output the emergency alert when the user equipment receives the second geographical location signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645